By the Gowt

Wilson, Ch. J.
The plaintiff in this action invokes the exercise of the extraordinary powers of a court of equity; it is therefore incumbent on him to show that he has not an adequate remedy at law, or that his case falls within some acknowledged head of equity jurisprudence. If, as it is admitted, the proceedings of the town supervisors of which he complains are void, he had an adequate remedy by the common law writ of certiorari, which undoubtedly lies to such subordinate tribunals. To the general doctrine that matters such as those complained of in this action are of legal, and not of equitable cognizance, there seem to be three exceptions: 1st, where the proceedings in the subordinate tribunals or the official acts of public officers affecting the title to real estate lead in their execution to the commission of irreparable injury. 2d, where they lead to a multiplicity of suits. Or, 3d, where the claim of the adverse party to the land is valid upon the face of the instrument, or proceedings *152sought to be 'set aside, and extrinsic facts are necessary to be proved in order to establish the invalidity or illegality. The Mayor, &c., vs. Meserole, 26 Wend. 132; Haywood vs. city of Buffalo, 14 N. Y. R. 541.
It is not pretended that this action will prevent numerous suits or vexatious litigation, for the plaintiff sues solely in his own behalf, and a judgment in this suit would not be a bar to an action by any other person. “Nor,” (to use the language of the court in the last cited case,) “ is it shown by the complaint, nor camit he, how the assessment and levy of a tax merely, even if entirely illegal, could wort irreparable injury, or any injury, to the freehold.” The validity or invalidity of the proceedings complained of being patent on their face, they cannot be a cloud on the plaintiff’s title. To create such cloud, or to give the court jurisdiction in such case, the proceedings must be prima facie valid, but in fact void. Bee cases cited above. The plaintiff, I think, has failed to bring his case within either of these exceptions. It is true that a tax deed under our law is prima faeie evidence of a valid title in the grantee, and is therefore, when void in faet, a cloud on the title. But the plaintiff here does not allege that the execution of such deed is threatened, and I am not aware that any case goes so far as to hold that the mere possibility or probability that such a deed may in future be made, confers jurisdiction on a court of equity to interfere. The plaintiff has not informed us whether his tax is one dollar, or more, or less. If it is the , duty of the court to sustain this action, then a court of equity may properly be called on by any property holder in any town or county to review the acts of the town or county officers in levying or collecting any tax. Even if it was a matter of discretion, it seems clear that the court should not interfere in such case; 'but I think a court of equity has no jurisdiction to review *153such, proceedings. Mooers vs. Smedley, et al, 6 John, Ch. R. 28, cmd cases above cited.
The order appealed from is affirmed.